Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 1 of 17 Page ID #:303




  1 George Cardona, Interim City Attorney (State Bar No. 135439)
     George.Cardona@smgov.net
  2 Lance S. Gams, Chief Deputy City Attorney (State Bar No. 125487)
     Lance.Gams@smgov.net
  3 1685 Main Street, Room 310
    Santa Monica, California 90401
  4 Telephone: (310) 458-8336
    Facsimile: (310) 451-5862
  5
    Eugene P. Ramirez (State Bar No. 134865)
  6   epr@manningllp.com
    Lynn Carpenter (State Bar No. 310011)
  7  llc@manningllp.com
    MANNING & KASS
  8 ELLROD, RAMIREZ,          TRESTER LLP
    801 S. Figueroa St, 15th Floor
  9 Los Angeles, California 90017-3012
    Telephone: (213) 624-6900
 10 Facsimile: (213) 624-6999
 11 Attorneys for Defendants, CITY OF
    SANTA MONICA and Officer
 12 MATTHEW JONES
 13                       UNITED STATES DISTRICT COURT
 14        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 15
 16 WOLFGANG MOUNTFORD,                            Case No. 2:20-CV-7220-MCS-(Ex)
    individually,
 17                                                [Assigned to Hon. Mark C. Scarsi]
                  Plaintiff,
 18                                                DISCOVERY MATTER
    v.
 19                                                STIPULATION AND JOINT
    CITY OF SANTA MONICA, a                        REQUEST FOR ENTRY OF
 20 Governmental entity; ELOY                      PROTECTIVE ORDER RE
    RODRIGUEZ, individually;                       CONFIDENTIAL DOCUMENTS
 21 MATTHEW JONES, individually,
    and DOES 1 through 10, inclusive;
 22 City of Santa Monica,
 23               Defendants.
 24
 25 By and through counsel of record in this action,               Plaintiff WOLFGANG
 26 MOUNTFORD ("Plaintiff"), Defendants CITY OF SANTA MONICA and Officer
 27 MATTHEW JONES, and Defendant Officer ELOY RODRIGUEZ ("Defendants")
 28 the parties in this action – by and through their respective counsel of record, hereby

                                               1
                    STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 2 of 17 Page ID #:304




  1 stipulate and respectfully request that the Court enter a protective order re confidential
  2 documents in this matter [pursuant to Fed. R. Civ. P. 5.2, 7, and 26, as well as U.S.
  3 Dist. Ct., C.D. Cal., Local Rules 7-1 and 52-4.1; and any applicable Orders of the
  4 Court] – as follows:
  5 1.      A. PURPOSES AND LIMITATIONS
  6         Discovery in this action is likely to involve production of confidential,
  7 proprietary, or private information for which special protection from public disclosure
  8 and from use for any purpose other than prosecuting this litigation may be warranted.
  9 Accordingly, the parties hereby stipulate to and petition the Court to enter the
 10 following Stipulated Protective Order. The parties acknowledge that this Order does
 11 not confer blanket protections on all disclosures or responses to discovery and that
 12 the protection it affords from public disclosure and use extends only to the limited
 13 information or items that are entitled to confidential treatment under the applicable
 14 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 15 that this Stipulated Protective Order does not entitle them to file confidential
 16 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 17 followed and the standards that will be applied when a party seeks permission from
 18 the court to file material under seal.
 19 B.      GOOD CAUSE STATEMENT
 20         This action is likely to involve confidential peace officer personnel file
 21 documents, plaintiff’s medical records, as well as personal identifying information of
 22 third party witnesses (i.e. addresses, telephone numbers, etc.), for which special
 23 protection from public disclosure and from use for any purpose other than prosecution
 24 of this action is warranted.       Such confidential and proprietary materials and
 25 information consist of, among other things, personnel file information; plaintiff’s
 26 confidential medical and/or psychotherapeutic treatment information; and personal
 27 identifying information of any third party witnesses, otherwise generally unavailable
 28 to the public, or which may be privileged or otherwise protected from disclosure under

                                                2
                    STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 3 of 17 Page ID #:305




  1 state or federal statutes, court rules, case decisions, or common law.
  2         Accordingly, to expedite the flow of information, to facilitate the prompt
  3 resolution of disputes over confidentiality of discovery materials, to adequately
  4 protect information the parties are entitled to keep confidential, to ensure that the
  5 parties are permitted reasonable necessary uses of such material in preparation for and
  6 in the conduct of trial, to address their handling at the end of the litigation, and serve
  7 the ends of justice, a protective order for such information is justified in this matter.
  8 It is the intent of the parties that information will not be designated as confidential for
  9 tactical reasons and that nothing be so designated without a good faith belief that it
 10 has been maintained in a confidential, non-public manner, and there is good cause
 11 why it should not be part of the public record of this case.
 12 2.      DEFINITIONS
 13 2.1     Action: This pending federal lawsuit in Wolfgang Mountford v. City of Santa
 14 Monica et al., case no. 2:20-CV-7220-MCS-(Ex).
 15 2.2     Challenging Party: a Party or Non-Party that challenges the designation of
 16 information or items under this Order.
 17 2.3     “CONFIDENTIAL” Information or Items: information (regardless of how it is
 18 generated, stored or maintained) or tangible things that qualify for protection under
 19 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 20 Statement.
 21 2.4     Counsel: Outside Counsel of Record and House Counsel (as well as their
 22 support staff).
 23 2.5     Designating Party: a Party or Non-Party that designates information or items
 24 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
 25 2.6     Disclosure or Discovery Material: all items or information, regardless of the
 26 medium or manner in which it is generated, stored, or maintained (including, among
 27 other things, testimony, transcripts, and tangible things), that are produced or
 28 generated in disclosures or responses to discovery in this matter.

                                                 3
                      STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 4 of 17 Page ID #:306




  1 2.7    Expert: a person with specialized knowledge or experience in a matter pertinent
  2 to the litigation who has been retained by a Party or its counsel to serve as an expert
  3 witness or as a consultant in this Action.
  4 2.8    House Counsel: attorneys who are employees of a party to this Action. House
  5 Counsel does not include Outside Counsel of Record or any other outside counsel.
  6 2.9    Non-Party: any natural person, partnership, corporation, association, or other
  7 legal entity not named as a Party to this action.
  8 2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
  9 Action but are retained to represent or advise a party to this Action and have appeared
 10 in this Action on behalf of that party or are affiliated with a law firm which has
 11 appeared on behalf of that party, and includes support staff.
 12 2.11 Party: any party to this Action, including all of its officers, directors,
 13 employees, consultants, retained experts, and Outside Counsel of Record (and their
 14 support staffs).
 15 2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 16 Material in this Action.
 17 2.13 Professional Vendors: persons or entities that provide litigation support
 18 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 19 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 20 and their employees and subcontractors.
 21 2.14 Protected Material: any Disclosure or Discovery Material that is designated as
 22 “CONFIDENTIAL.”
 23 2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from a
 24 Producing Party.
 25 3.     SCOPE
 26        The protections conferred by this Stipulation and Order cover not only
 27 Protected Material (as defined above), but also (1) any information copied or extracted
 28 from Protected Material; (2) all copies, excerpts, summaries, or compilations of

                                                 4
                    STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 5 of 17 Page ID #:307




  1 Protected Material; and (3) any testimony, conversations, or presentations by Parties
  2 or their Counsel that might reveal Protected Material. Any use of Protected Material
  3 at trial shall be governed by the orders of the trial judge. This Order does not
  4 govern the use of Protected Material at trial.
  5 4.      DURATION
  6         A.       Disposition Prior to Trial
  7         Should this matter resolve prior to trial, the confidentiality obligations imposed
  8 by this Order shall remain in effect until a Designating Party agrees otherwise in
  9 writing or a court order otherwise directs. Final disposition shall be deemed the
 10 dismissal of all claims and defenses in this Action, with or without prejudice, and the
 11 entry of a judgment herein.
 12         B.       Trial
 13         Once a case proceeds to trial, all of the court-filed information that is to be
 14 introduced that was previously designated as confidential or maintained pursuant to
 15 this protective Order becomes public and will be presumptively available to all
 16 members of the public, including the press, unless compelling reasons supported by
 17 specific factual findings to proceed otherwise are made to the trial judge in advance
 18 of the trial. See, Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995); San Jose
 19 Mercury News, Inc. v. U.S. District Court – Northern District, 187 F.3d 1096, 1102
 20 (9th Cir. 1999); Kamakana v. City of and County of Honolulu, 447 F.3d 1172, 1180-
 21 81 (9th Cir. 2006)[distinguishing “good cause” showing for sealing documents
 22 produced in discovery from “compelling reasons” standard when merits-related
 23 documents are part of court record]. Accordingly, the terms of this protective order
 24 do not extend beyond the commencement of the trial as to those documents introduced
 25 at trial only.
 26         Documents not introduced at trial or documents entered under seal shall remain
 27 confidential until a Designating Party agrees otherwise in writing or a court order
 28 otherwise directs.

                                                  5
                       STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 6 of 17 Page ID #:308




  1
  2 5.      DESIGNATING PROTECTED MATERIAL
  3 5.1     Exercise of Restraint and Care in Designating Material for Protection.
  4 Each Party or Non-Party that designates information or items for protection under this
  5 Order must take care to limit any such designation to specific material that qualifies
  6 under the appropriate standards. The Designating Party must designate for protection
  7 only those parts of material, documents, items, or oral or written communications that
  8 qualify so that other portions of the material, documents, items, or communications
  9 for which protection is not warranted are not swept unjustifiably within the ambit of
 10 this Order.
 11         Mass, indiscriminate, or routinized designations are prohibited. Designations
 12 that are shown to be clearly unjustified or that have been made for an improper
 13 purpose (e.g., to unnecessarily encumber the case development process or to impose
 14 unnecessary expenses and burdens on other parties) may expose the Designating Party
 15 to sanctions.
 16         If it comes to a Designating Party’s attention that information or items that it
 17 designated for protection do not qualify for protection, that Designating Party must
 18 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 19 5.2     Manner and Timing of Designations. Except as otherwise provided in this
 20 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 21 or ordered, Disclosure or Discovery Material that qualifies for protection under this
 22 Order must be clearly so designated before the material is disclosed or produced.
 23         Designation in conformity with this Order requires:
 24         (a)     For information in documentary form (e.g., paper or electronic
 25 documents, but excluding transcripts of depositions or other pretrial or trial
 26 proceedings), that the Producing Party affix at a minimum, the legend
 27 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 28 contains protected material. If only a portion or portions of the material on a page

                                                6
                     STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 7 of 17 Page ID #:309




  1 qualifies for protection, the Producing Party also must clearly identify the protected
  2 portion(s) (e.g., by making appropriate markings in the margins).
  3         A Party or Non-Party that makes original documents available for inspection
  4 need not designate them for protection until after the inspecting Party has indicated
  5 which documents it would like copied and produced. During the inspection and before
  6 the designation, all of the material made available for inspection shall be deemed
  7 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
  8 copied and produced, the Producing Party must determine which documents, or
  9 portions thereof, qualify for protection under this Order. Then, before producing the
 10 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 11 to each page that contains Protected Material. If only a portion or portions of the
 12 material on a page qualifies for protection, the Producing Party also must clearly
 13 identify the protected portion(s) (e.g., by making appropriate markings in the
 14 margins).
 15         (b)   For testimony given in depositions that the Designating Party identify
 16 the Disclosure or Discovery Material on the record, before the close of the deposition
 17 all protected testimony.
 18         (c)   For information produced in some form other than documentary and for
 19 any other tangible items, that the Producing Party affix in a prominent place on the
 20 exterior of the container or containers in which the information is stored the legend
 21 “CONFIDENTIAL.” If only a portion or portions of the information warrants
 22 protection, the Producing Party, to the extent practicable, shall identify the protected
 23 portion(s).
 24 5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 25 to designate qualified information or items does not, standing alone, waive the
 26 Designating Party’s right to secure protection under this Order for such material.
 27 Upon timely correction of a designation, the Receiving Party must make reasonable
 28

                                                7
                    STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 8 of 17 Page ID #:310




  1 efforts to assure that the material is treated in accordance with the provisions of this
  2 Order.
  3 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  4 6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation
  5 of confidentiality at any time that is consistent with the Court’s Scheduling Order and
  6 associated deadlines.
  7 6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
  8 process under Local Rule 37.1 et seq.
  9 6.3     The burden of persuasion in any such challenge proceeding shall be on the
 10 Designating Party. Frivolous challenges, and those made for an improper purpose
 11 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 12 expose the Challenging Party to sanctions. Unless the Designating Party has waived
 13 or withdrawn the confidentiality designation, all parties shall continue to afford the
 14 material in question the level of protection to which it is entitled under the Producing
 15 Party’s designation until the Court rules on the challenge.
 16 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 17 7.1      Basic Principles. A Receiving Party may use Protected Material that is
 18 disclosed or produced by another Party or by a Non-Party in connection with this
 19 Action only for prosecuting, defending, or attempting to settle this Action. Such
 20 Protected Material may be disclosed only to the categories of persons and under the
 21 conditions described in this Order. When the Action has been terminated, a Receiving
 22 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 23         Protected Material must be stored and maintained by a Receiving Party at a
 24 location and in a secure manner that ensures that access is limited to the persons
 25 authorized under this Order.
 26 7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 27 ordered by the court or permitted in writing by the Designating Party, a Receiving
 28 Party may disclose any information or item designated “CONFIDENTIAL” only to:

                                                8
                    STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 9 of 17 Page ID #:311




  1        (a)    The Receiving Party’s Outside Counsel of Record in this Action, as well
  2 as employees of said Outside Counsel of Record to whom it is reasonably necessary
  3 to disclose the information for this Action;
  4        (b)    The officers, directors, and employees (including House Counsel) of the
  5 Receiving Party to whom disclosure is reasonably necessary for this Action;
  6        (c)    Experts (as defined in this Order) of the Receiving Party to whom
  7 disclosure is reasonably necessary for this Action and who have signed the
  8 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  9        (d)    The court and its personnel;
 10        (e)    Court reporters and their staff;
 11        (f)    Professional jury or trial consultants, mock jurors, and Professional
 12 Vendors to whom disclosure is reasonably necessary for this Action and who have
 13 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 14        (g)    The author or recipient of a document containing the information or a
 15 custodian or other person who otherwise possessed or knew the information;
 16        (h)    In preparation for and during their depositions, witnesses, and attorneys
 17 for witnesses, in the Action to whom disclosure is reasonably necessary provided: (1)
 18 the deposing party requests that the witness sign the form attached as Exhibit A
 19 hereto; and (2) they will not be permitted to keep any confidential information unless
 20 they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
 21 otherwise agreed by the Designating Party or ordered by the court. Pages of
 22 transcribed deposition testimony or exhibits to depositions that reveal Protected
 23 Material may be separately bound by the court reporter and may not be disclosed to
 24 anyone except as permitted under this Stipulated Protective Order; and
 25        (i) Any mediator or settlement officer, and their supporting personnel, mutually
 26 agreed upon by any of the parties engaged in settlement discussions.
 27        Notwithstanding the aforementioned specified categories of persons and
 28

                                                 9
                    STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 10 of 17 Page ID #:312




   1 circumstances, all documents designated CONFIDENTIAL and their contents,
   2 including and especially, but not limited to, documents and depositions under seal
   3 containing the identities of witnesses, employees/personnel and consultants shall
   4 expressly be deemed “Attorneys' Eyes Only,” meaning its disclosure shall be limited
   5 only to counsel for the parties in addition to the aforementioned specified categories
   6 of persons and circumstances. However, documents that do not contain the identities
   7 of percipient witnesses, such as the autopsy report, shall not be deemed “attorneys
   8 eyes only.”
   9 8.      PROTECTED           MATERIAL          SUBPOENAED            OR      ORDERED
  10         PRODUCED IN OTHER LITIGATION
  11         If a Party is served with a subpoena or a court order issued in other litigation
  12 that compels disclosure of any information or items designated in this Action as
  13 “CONFIDENTIAL,” that Party must:
  14         (a)   Promptly notify in writing the Designating Party. Such notification shall
  15 include a copy of the subpoena or court order;
  16         (b)   Promptly notify in writing the party who caused the subpoena or order
  17 to issue in the other litigation that some or all of the material covered by the subpoena
  18 or order is subject to this Protective Order. Such notification shall include a copy of
  19 this Stipulated Protective Order; and
  20         (c)   Cooperate with respect to all reasonable procedures sought to be pursued
  21 by the Designating Party whose Protected Material may be affected. If the
  22 Designating Party timely seeks a protective order, the Party served with the subpoena
  23 or court order shall not produce any information designated in this action as
  24 “CONFIDENTIAL” before a determination by the court from which the subpoena or
  25 order issued, unless the Party has obtained the Designating Party’s permission. The
  26 Designating Party shall bear the burden and expense of seeking protection in that court
  27 of its confidential material and nothing in these provisions should be construed as
  28

                                                10
                      STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 11 of 17 Page ID #:313




   1 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
   2 directive from another court.
   3 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   4         PRODUCED IN THIS LITIGATION
   5         (a)   The terms of this Order are applicable to information produced by a Non-
   6 Party in this Action and designated as “CONFIDENTIAL.” Such information
   7 produced by Non-Parties in connection with this litigation is protected by the
   8 remedies and relief provided by this Order. Nothing in these provisions should be
   9 construed as prohibiting a Non-Party from seeking additional protections.
  10         (b)   In the event that a Party is required, by a valid discovery request, to
  11 produce a Non-Party’s confidential information in its possession, and the Party is
  12 subject to an agreement with the Non-Party not to produce the Non-Party’s
  13 confidential information, then the Party shall:
  14 (1)     Promptly notify in writing the Requesting Party and the Non-Party that some
  15 or all of the information requested is subject to a confidentiality agreement with a
  16 Non-Party;
  17 (2)     Promptly provide the Non-Party with a copy of the Stipulated Protective Order
  18 in this Action, the relevant discovery request(s), and a reasonably specific description
  19 of the information requested; and
  20 (3)     Make the information requested available for inspection by the Non-Party, if
  21 requested.
  22         (c)   If the Non-Party fails to seek a protective order from this court within 14
  23 days of receiving the notice and accompanying information, the Receiving Party may
  24 produce the Non-Party’s confidential information responsive to the discovery request.
  25 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
  26 any information in its possession or control that is subject to the confidentiality
  27 agreement with the Non-Party before a determination by the court. Absent a court
  28

                                                11
                     STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 12 of 17 Page ID #:314




   1 order to the contrary, the Non-Party shall bear the burden and expense of seeking
   2 protection in this court of its Protected Material.
   3 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   4        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   5 Protected Material to any person or in any circumstance not authorized under this
   6 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   7 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   8 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   9 persons to whom unauthorized disclosures were made of all the terms of this Order,
  10 and (d) request such person or persons to execute the “Acknowledgment and
  11 Agreement to Be Bound” that is attached hereto as Exhibit A.
  12 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  13        PROTECTED MATERIAL
  14        When a Producing Party gives notice to Receiving Parties that certain
  15 inadvertently produced material is subject to a claim of privilege or other protection,
  16 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  17 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  18 may be established in an e-discovery order that provides for production without prior
  19 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  20 parties reach an agreement on the effect of disclosure of a communication or
  21 information covered by the attorney-client privilege or work product protection, the
  22 parties may incorporate their agreement in the stipulated protective order submitted
  23 to the court.
  24 12.    MISCELLANEOUS
  25 12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
  26 to seek its modification by the Court in the future.
  27 12.2 Right to Assert Other Objections. By stipulating to the entry of this
  28 Protective Order no Party waives any right it otherwise would have to object to

                                                12
                     STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 13 of 17 Page ID #:315




   1 disclosing or producing any information or item on any ground not addressed in this
   2 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   3 ground to use in evidence of any of the material covered by this Protective Order.
   4 12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
   5 Material must comply with Civil Local Rule 79-5. Protected Material may only be
   6 filed under seal pursuant to a court order authorizing the sealing of the specific
   7 Protected Material at issue. If a Party's request to file Protected Material under seal is
   8 denied by the court, then the Receiving Party may file the information in the public
   9 record unless otherwise instructed by the court.
  10 13.     FINAL DISPOSITION
  11         After the final disposition of this Action, as defined in paragraph 4, within 60
  12 days of a written request by the Designating Party, each Receiving Party must return
  13 all Protected Material to the Producing Party or destroy such material. As used in this
  14 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  15 summaries, and any other format reproducing or capturing any of the Protected
  16 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
  17 must submit a written certification to the Producing Party (and, if not the same person
  18 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
  19 category, where appropriate) all the Protected Material that was returned or destroyed
  20 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
  21 compilations, summaries or any other format reproducing or capturing any of the
  22 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  23 archival copy of all pleadings, motion papers, trial, deposition, and hearing
  24 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  25 reports, attorney work product, and consultant and expert work product, even if such
  26 materials contain Protected Material. Any such archival copies that contain or
  27 constitute Protected Material remain subject to this Protective Order as set forth in
  28 Section 4 (DURATION).

                                                 13
                     STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 14 of 17 Page ID #:316




   1 14.     Any violation of this Order may be punished by any and all appropriate
   2 measures including, without limitation, contempt proceedings and/or monetary
   3 sanctions.
   4 //
   5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   6
   7
       Dated: April 5, 2021               MANNING & KASS, ELLROD,
   8                                      RAMIREZ, TRESTER, LLP
   9
                                           /s/ Lynn Carpenter
  10                                By:
  11                                      Eugene P. Ramirez, Esq.
                                          Lynn L. Carpenter, Esq.
  12                                      Attorneys for Defendants CITY OF SANTA
  13                                      MONICA and Officer MATTHEW JONES

  14
  15 Dated: April 5, 2021                 JASS LAW
  16                                       /s/ Jeremy Jass
  17                                By:
                                          Jeremy Jass, Esq.
  18
                                          Attorney for Plaintiff WOLFGANG
  19                                      MOUNTFORD
  20
  21
  22 Dated: April 5, 2021                 CARPENTER, ROTHANS & DUMONT
                                          LLP
  23
  24                                       /s/ Katrina Valencia
                                    By:
  25                                      Steve Rothans, Esq.
  26                                      Katrina Valencia, Esq.
                                          Attorneys for Defendant Officer ELOY
  27                                      RODRIGUEZ
  28

                                            14
                     STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 15 of 17 Page ID #:317




   1
   2
   3
                                   ATTESTATION CLAUSE
   4
   5         Pursuant to Local Rule 5-4.3.4(a)(2)(i), the ECF filer set forth below, Lynn L.
   6 Carpenter, attests that all other signatories listed, and on whose behalf the filing is
   7 submitted, concur in the filing’s content and have authorized the filing.
   8
   9                                           /s/ Lynn Carpenter
       Dated: April 5, 2021            By:
  10
                                              Lynn L. Carpenter
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 15
                     STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 16 of 17 Page ID #:318
Case 2:20-cv-07220-MCS-E Document 34 Filed 04/06/21 Page 17 of 17 Page ID #:319




   1                                       EXHIBIT A
   2
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
   4 I,    _____________________________             [print   or   type     full   name],   of
   5 _________________ [print or type full address], declare under penalty of perjury that
   6 I have read in its entirety and understand the Stipulated Protective Order that was
   7 issued by the United States District Court for the Central District of California on
   8 [date] in the case of Wolfgang Mountford v. City of Santa Monica, et.al. CASE NO.
   9 2:20-CV-7220-MCS-(Ex). I agree to comply with and to be bound by all the terms
  10 of this Stipulated Protective Order and I understand and acknowledge that failure to
  11 so comply could expose me to sanctions and punishment in the nature of contempt. I
  12 solemnly promise that I will not disclose in any manner any information or item that
  13 is subject to this Stipulated Protective Order to any person or entity except in strict
  14 compliance with the provisions of this Order. I further agree to submit to the
  15 jurisdiction of the United States District Court for the Central District of California
  16 for the purpose of enforcing the terms of this Stipulated Protective Order, even if such
  17 enforcement proceedings occur after termination of this action. I hereby appoint
  18 __________________________             [print      or     type       full     name]    of
  19 _______________________________________ [print or type full address and
  20 telephone number] as my California agent for service of process in connection with
  21 this action or any proceedings related to enforcement of this Stipulated Protective
  22 Order.
  23 Date: ________________________________________________________
  24 City/State where sworn and signed: ________________________________
  25 Printed name: _________________________________________________
  26 Signature: ____________________________________________________
  27
  28

                                                17
                     STIPULATION AND JOINT REQUEST FOR PROTECTIVE ORDER
